DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 2, FIG. 7 in the reply filed on 02/28/21 is acknowledged.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in CHINA on 12/25/18. It is noted, however, that applicant has not filed a certified copy of the 201811593627.7 application as required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Gubenko et al. (US PG Pub 2015/0280402 A1) and Watson et al. (US PG Pub 2012/0106583 A1) are the closest prior art.
Gubenko discloses a semiconductor laser (100, FIG. 1, [0034]-[0035]) comprising a substrate (120, FIG. 1), a transmission layer (comprising 130/140/150/170, FIG. 1), a first electrode (190, FIG. 1) and a second electrode (110, FIG. 1), wherein: 
the transmission layer is located on a first surface of the substrate (the transmission layer as defined above is disposed on a top surface of 120, FIG. 1); 
the transmission layer comprises a first cladding layer (130, FIG. 1) located on the first surface, a waveguide layer (140, FIG. 1) located on a surface of the first 
an inner ridge region (a top region of the ridge, FIG. 1) on a surface of the transmission layer facing away from the substrate comprises a trim loss region (gratings 171/172 formed on the top region of the ridge, FIG. 1); and a distance from the trim loss region to any short side of the inner ridge region is less than 20% of a length of the long side of the inner ridge region (a distance from 171/172 to the short side of the ridge is zero which is less than 20% of a length of the long side of the ridge since a part of 171/172 include the short side of the ridge, FIG. 1); the trim loss region is provided with a blind hole (holes formed between the gratings 171/172 by etching, FIG. 1); 
the first electrode is located in the inner ridge region on the surface of the transmission layer facing away from the substrate (a part of 190 is formed on the top region of the ridge, FIG. 1); and 
the second electrode is located on a second surface of the substrate opposite the first surface (110 is formed on a bottom surface of 120, FIG. 1).
Gubenko also discloses a method for fabricating a semiconductor laser similarly as above.
Watson discloses a similar semiconductor laser (FIG. 2B) to that of Gubenko comprising a ridged transmission layer (250, FIG. 2B) having periodic trenches or holes (270, FIG. 2B) in an inner ridge region.
However, none of the cited prior art discloses or suggests “a distance from the trim loss region to any long side of the inner ridge region is less than 25% of a length of 
Therefore, claims 1 and 9 are allowable over the cited prior and dependent claims 2-6 and 10 are also allowable as they directly or indirectly depend on claims 1 and 9.
Claims 7 and 8 are also allowable. Claims 7 and 8, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions species, as set forth in the Office action mailed on 12/28/20, is hereby withdrawn and claims 7 and 8 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439.  The examiner can normally be reached on M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/YUANDA ZHANG/Primary Examiner, Art Unit 2828